In an action, inter alia, to recover damages for breach of contract, the defendants Bronxville Glen I Associates, FWCF Realty, Inc., Woodfleet Realty, Inc., RMFW Realty Corp., Cadillac Fairview Residential Development, Inc., Cadillac Fairview Building Development, Inc., Cadillac Fairview Residential Properties Company, Robert Martin Residential Corporation, Cadillac Fairview Residential Properties, Inc., and Allan Grossman appeal, as limited by their brief, from stated portions of an order of the Supreme Court, Westchester County (Lefkowitz, J.), entered February 27, 1996, which, inter alia, denied those branches of their motion which were to compel certain discovery.
Ordered that the order is affirmed insofar as appealed from, with costs.
The appellants were guilty of laches with respect to their requests to depose S. James Mazarakis, Anne Getinich, Julia M. Bierer, Beryl Pell, and former members of the Board of Managers of the plaintiff Bronxville Glen I • Condominium. Accordingly, the Supreme Court properly denied those requests. The Supreme Court also properly denied the appellants’ request for discovery from the plaintiffs’ experts as they failed to demonstrate the existence of special circumstances (see, Adams Light. Corp. v First Cent. Ins. Co., 230 AD2d 757).
The appellants’ remaining contentions are without merit. Rosenblatt, J. P., Miller, Ritter and Copertino, JJ., concur.